Fayette App. No. CA2000-10-027. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry Granting *1330Motion to Certify dated September 17, 2001, at pages 3-4:
“The issue for certification is whether the defendant’s filing of a request for discovery or for a bill of particulars, and the state’s response thereto, extends that time within which the defendant must be brought to trial under the Ohio speedy trial statues, R.C. 2945.71, et seq.”
Sua sponte, cause consolidated with 01-1686, State v. Brown, Fayette App. No. CA2000-10-027.
The conflict cases are State v. Cox (Apr. 1, 1987), Holmes App. No. CA-367, unreported, 1987 WL 9956; and State v. Spicer (May 8, 1998), Hamilton App. Nos. C-970480 and C-970454, unreported, 1998 WL 226411.